DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 25 June 2021, with respect to the 35 U.S.C. 112 rejection have been fully considered and are persuasive.  The outstanding rejections of the Non-Final Office Action have been withdrawn. 
Applicant's arguments filed 25 June 2021 have been fully considered but they are not persuasive. Applicant argues that the current prior art of record, US 2020/0139106 to Chen does not adequately disclose or teach wherein the processor is further configured to swap the first treatment content and the second treatment content in accordance with a preset instruction. However, Chen does teach that both the first and second treatment instructions are swapped for a new set of treatment instructions and treatment is continued using the new (swapped) waveforms [0036].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0139106 to Chen, hereinafter Chen (previously cited).
Regarding claim 1, Chen teaches a terminal device configured to wirelessly communicate with a first electrical treatment device comprising a pad and a second electrical treatment 5device comprising a pad (para 0113), the terminal device comprising: a processor configured to: set a first treatment content performed by the first electrical treatment device and a second treatment content performed by the second electrical treatment device (para 0013); and instruct the first electrical 10treatment device and the second electrical treatment device to treat a user in accordance with the first treatment content and the second treatment content, respectively (para 0023), wherein the processor is further configured to swap the first treatment content and the second treatment content in accordance with a preset instruction (para 0036), and 15when the first treatment content and the second treatment content are swapped, instruct the first electrical treatment device and the second electrical treatment device to treat the user in accordance with the first treatment content and the second treatment content, which have been swapped (para 0036).
Regarding claim 5, Chen teaches a treatment system (abstract), comprising: a first electrical treatment device comprising a pad and a second electrical treatment device comprising a pad (para 0113); and a terminal device configured to wirelessly communicate with the first 10electrical treatment device and the second electrical treatment device (para 0113), wherein the terminal device comprises a processor configured to: set a first treatment content performed by the first electrical treatment device and a second treatment content performed by the second electrical treatment device (para 0013); and 15configured to instruct the first electrical treatment device and the second electrical treatment device to treat a user in accordance with the first treatment content and the second treatment content (para 0023), respectively, the processor further configured to swap the first treatment content and 20the 
Regarding claim 6, Chen teaches a non-transitory recording medium that stores a program executed by a computer (para 0299) of a terminal device configured to wirelessly communicate with a 5first electrical treatment device comprising a pad and a second electrical treatment device comprising a pad (para 0113), the program causing the computer to execute: setting a first treatment content performed by the first electrical treatment device and a second treatment content performed by the second 10electrical treatment device (para 0013); instructing the first electrical treatment device and the second electrical treatment device to treat a user in accordance with the first treatment content and the second treatment content, respectively (para 0023); and swapping the first treatment content and the second treatment content in 15accordance with a preset instruction, wherein in the instructing, when the first treatment content and the second treatment content are swapped in accordance with the preset instruction, the first electrical treatment device and the second electrical treatment device are instructed to treat the user in accordance with the first treatment content and 20the second treatment content, which have been swapped (para 0036).
Regarding claim 7, Chen teaches a terminal device configured to wirelessly communicate with a first electrical treatment device comprising a pad (para 0113), the first electrical treatment 65082363US00device being configured to wirelessly communicate with a second electrical treatment device comprising a pad (para 0115), the terminal device comprising: a processor configured to: set a first treatment content performed by the first electrical treatment device and a second 5treatment content performed by the second electrical treatment device (para 0013); and instruct the first electrical treatment device to treat a user in accordance with the first treatment content and cause the first electrical treatment device to control the second electrical treatment device so that the electrical treatment device treats the user in 10accordance with the second treatment content, wherein the processor is configured to swap the first treatment content and the second treatment content in accordance with a preset instruction (para 0023), and when the first treatment content and the second treatment content are swapped, instruct the first electrical treatment 15device to treat the user in accordance with the first treatment content, which has been swapped, and cause the first electrical treatment device to control the second electrical treatment device such that the second electrical treatment device treats the user in accordance with the second treatment content, which has been swapped (para 0036).
Regarding claim 8, Chen further teaches a treatment system (abstract), comprising: a first electrical treatment device comprising a pad and a second electrical treatment device comprising a pad (para 0113); and 66082363US00a terminal device configured to wirelessly communicate with the first electrical treatment device, the first electrical treatment device being configured to wirelessly communicate with the second electrical treatment device (para 0113-0115), wherein 5the terminal device comprises a processor configured to: set a first treatment content performed by the first electrical treatment device and a second treatment content performed by the second electrical treatment device (para 0013); and instruct the first electrical 10treatment device to treat a user in accordance with the first treatment content and cause the first electrical treatment device to control the second electrical treatment device so that the electrical treatment device treats the user in accordance with the second treatment content, wherein the processor is configured to swap the first treatment content and 15the second treatment content in accordance with a preset instruction (para 0023), and when the first treatment content and the second treatment content are swapped, instruct the first electrical treatment device to treat the user in accordance with the first treatment content, which has been swapped, and cause the first electrical treatment device to control 20the second electrical treatment device such that the electrical treatment device treats the user in accordance with the second treatment content, which has been swapped (para 0036).
Regarding claim 9, Chen further teaches a non-transitory recording medium that stores a program executed by a computer (para 0299) of a terminal device configured to wirelessly communicate with a first electrical treatment device comprising a pad, the first electrical treatment 5device being configured to wirelessly communicate with a second electrical treatment device comprising a pad (para 0113-0115), the program causing the computer to execute: setting a first treatment content performed by the first electrical treatment device and a second treatment content performed by the second 10electrical treatment device (para 0013); instructing the first electrical treatment device to treat a user in accordance with the first treatment content; causing the first electrical treatment device to control the second electrical treatment device so that the second electrical treatment device treats 15the user in accordance with the second treatment content (para 0023); and swapping the first treatment content and the second treatment content in accordance with a preset instruction, wherein in the instructing, when the first treatment content and the second treatment content are swapped in accordance with the preset instruction, the 20first electrical treatment device is instructed to treat the user in accordance with the first treatment content, which has been swapped (para 0036), and in the controlling, when the first treatment content and the second treatment content are swapped, the first electrical treatment device is caused to control the second electrical treatment device such that the electrical treatment device 68082363US00 treats the user in accordance with the second treatment content, which has been swapped (para 0036).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2019/0336763 to Spurling et al., hereinafter Spurling (previously cited).
Regarding claim 2, Chen discloses the limitations of claim 1, but does not disclose wherein the processor is further configured to acquire state information of the first electrical treatment device and state information of the 25second electrical treatment device;62082363US00 determine, for the first electrical treatment device on the basis of the state information of the first electrical treatment device and for the second electrical treatment device on the basis of the state information of the second electrical treatment device, whether the first 5electrical treatment device and the second electrical treatment device are each in an in-treatment state or a treatment standby state, the treatment standby state being a state in which the first electrical treatment device and the second electrical treatment device are not in an in-treatment state; and issue a notification to power OFF the 10first electrical treatment device and the second electrical treatment device when the first electrical treatment device and the second electrical treatment device are in the treatment standby state.
However, Spurling teaches wherein the processor is further configured to acquire state information of the first electrical treatment device and state information of the 25second electrical treatment device (para 0078);62082363US00 determine, for the first electrical treatment device on the basis of the state information of the first electrical treatment device and for the second electrical treatment device on the basis of the state information of the second electrical treatment device, whether the first 5electrical treatment device and the second electrical treatment device are each in an in-treatment state or a treatment standby state, the treatment standby state being a state in which the first electrical treatment device and the second electrical treatment device are not in an in-treatment state (para 0080, 0090); and issue a notification to power OFF the 10first electrical treatment device and the second electrical treatment device when the first electrical treatment device and the second electrical treatment device are in the treatment standby state (para 0128).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the terminal device of Chen with a state information acquisition unit and state determination unit, as taught by Spurling, for purpose of monitoring the state of the treatment devices including current stimulation strength, current state of the smart patch (e.g., “stimulating” or “waiting”), and current power levels (para 0090).
Regarding claim 3, Chen further teaches wherein when at least one of the first electrical treatment device and the second electrical treatment device is in the in-treatment state, the processor is further configured to cause a display of the terminal device to display a treatment screen corresponding to the electrical treatment device that is in the in-treatment state (para 0130).
Regarding claim 4, Chen discloses the limitations of claim 1, but does not disclose wherein the processor is further configured to receive attachment state information indicating states of attachment of the pads to the user from the first electrical 25treatment device and the second electrical treatment device, wherein63082363US00, when the state of attachment of each of the pads to the user is determined to have changed on the basis of the attachment state information, the processor is configured to provide notification on a change in the state of attachment.
However, Spurling teaches wherein the processor is further configured to receive attachment state information indicating states of attachment of the pads to the user from the first electrical 25treatment device and the second electrical treatment device (para 0070), wherein 63082363US00when the state of attachment of each of the pads to the user is determined to have changed on the basis of the attachment state information, the processor is configured to provide notification on a change in the state of attachment (para 0069-0070).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the terminal device of Chen wherein the processor is configured to receive attachment state information, as taught by Spurling, for purpose of monitoring the state of the treatment devices including current stimulation strength, current state of the smart patch (e.g., “stimulating” or “waiting”), and current power levels (para 0090).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792